COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-345-CV
 
  
MICHAEL 
CONRAD SICKING                                                   APPELLANT
  
V.
  
SHELLA 
DARLENE SICKING                                                       APPELLEE
  
    
------------
 
FROM 
THE 235TH DISTRICT COURT OF COOKE COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        On 
February 19, 2004, we dismissed this appeal because the appellate documents 
included an untimely notice of appeal from a November 14, 2001 final divorce 
decree and Appellant’s motion for extension of time to file the notice of 
appeal was untimely.  In his motion for extension of time to file the 
untimely notice of appeal, Appellant stated that he was appealing from a July 
25, 2003 post-judgment Order on Motion for Delivery of Property.  The order 
was not included in the appellate documents, and the trial court clerk informed 
us that no such order existed.  On March 24, 2004, Appellant filed a Motion 
for Reinstatement to which he attached a copy of the Order on Motion for 
Delivery of Property.  We construed the Motion for Reinstatement as a 
motion for rehearing.  We implied a motion for extension of time to file 
the motion for rehearing because the motion for rehearing was filed within 
fifteen days of the due date for filing a motion for rehearing, and offered 
Appellant an opportunity to provide a reasonable explanation for the late filing 
of the motion for rehearing.  Appellant subsequently provided a reasonable 
explanation.  Accordingly, on December 23, 2004 we withdrew our opinion and 
judgment of February 19, 2004, reinstated the appeal, and granted Appellant 
until January 25, 2005 to file a notice of appeal from the trial court’s July 
25, 2003 Order on Motion for Delivery of Property.  Appellant has not filed 
a notice of appeal.
        We 
therefore dismiss the appeal for want of jurisdiction.  See Tex. R. App. P. 42.3(a), (c), 43.2(f).
  
                                                          PER 
CURIAM
 
  
   
PANEL 
D:   GARDNER, DAUPHINOT, and HOLMAN, JJ.
  
DELIVERED: 
June 16, 2005

 
NOTES
1.  
See Tex. R. App. P. 47.4.